Citation Nr: 0839372	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-03 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased rating for chronic suppurative 
otitis media of the right ear, currently evaluated as 10 
percent disabling.  

2.	Entitlement to a compensable rating for hearing loss of 
the right ear.  

3.	Entitlement to a compensable rating for the residuals of a 
perforation of the right ear drum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from January 1985 to June 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	The veteran recently demonstrated suppurating otitis media 
of the right hear, with three surgical procedures.  

2.	The veteran demonstrates a right tympanic perforation.  

3.	Right ear hearing acuity is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 40 
decibels in the right ear, with speech recognition ability 92 
percent correct in the right ear.  

4.  None of the disorders at issue is so unusual as to render 
application of the regular schedular provisions impractical.


CONCLUSION OF LAW

1.	The criteria for a rating in excess of 10 percent for 
otitis media of the right ear have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Code 6200 (2007).  

2.	The criteria for a compensable rating for a right ear 
tympanic membrane have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Code 6211 (2007).  

3.	The criteria for a compensable rating for a right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Code 6200 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in December 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided with all notifications 
necessary to satisfy these provisions in a letter dated in 
March 2006.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, to the 
extent that these requirements apply to the claims for higher 
initial ratings as well as the claim for an increased rating 
for left ear hearing loss, the RO, in its December 2004 
letter, listed examples of the type of types of medical and 
lay evidence that the are relevant to establishing 
entitlement to increased compensation. The March 2006 letter 
sent to the veteran also included a notification regarding a 
suggestion that evidence showing impact on employment be 
provided.  To the extent that the RO did not otherwise comply 
with the Vazquez-Flores notice requirements, the veteran's 
written statements, including his NOD and substantive appeal, 
contain discussion as to the impact of the worsening of his 
disability on his employment and daily life, and why ratings 
higher than those assigned under VA's rating schedule were 
warranted. Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant." See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The veteran is claiming an increased evaluation for several 
disabilities involving his right ear.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 12 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Service connection for tympanomastoidectomy, with deafness, 
in the right ear, was granted by rating decision of the RO in 
October 1996.  A noncompensable evaluation was assigned at 
that time.  A 10 percent rating was assigned for chronic 
suppurative otitis media by rating decision in June 2001, 
with a separate noncompensable evaluation being assigned for 
hearing loss, status post tympanomastoidectomy.  The veteran 
submitted a claim for increase in November 2004.  

The Board has reviewed the entire evidence of record, 
including an examination that was conducted by VA in January 
2005 and VA outpatient treatment records dated through 
February 2006.  After review of the evidence, no basis can be 
found to increase any of the disability ratings involving his 
right ear.  

An examination was conducted by VA in January 2005.  At that 
time, it was noted that he had hearing loss in the right ear, 
but no tinnitus, vertigo, or problems with gait or balance.  
He had had an episode of pruritus and infection of the right 
ear and had undergone two surgeries, a mastoidectomy of the 
right ear and a revision of the tympanoplasty of the right 
ear in October 2004.  It was noted that the veteran had a 
recurrent infection of the right ear that had been treated 
with antibiotic.  On physical examination the auricle was 
normal and there was no deformity or tissue loss.  The 
external canal was normal.  There was no scaling or 
discharge.  The tympanic membrane had a perforation, with two 
surgeries with reconstruction.  The veteran had chronic 
suppurative otitis media of the right ear.  The diagnoses 
were ruptured tympanic membrane, chronic suppurative otitis 
media, and hearing loss of the right ear.  

An audiometric evaluation was conducted by VA in January 2005.  
At that time, the veteran's organic hearing acuity shown to be 
as follows:

Hertz
1000
2000
3000
4000
Right ear
25
30
45
60
Left ear
5
0
0
0

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 40 
decibels in the right ear and 1 decibel in the left ear.  
Speech recognition ability 92 percent correct in the right ear 
and 96 percent correct in the left ear.  

VA treatment records show that the veteran underwent an 
additional surgical procedure in April 2005.  It is noted 
that scarring of the ear itself from that procedure has been 
service connected and separately evaluated at 10 percent 
disabling.  The evaluation of the scarring has not been 
developed for appellate consideration.  Follow-up evaluations 
showed that the veteran was healing well.  In May 2005, the 
assessment was status post right myringoplasty, with 
autologous fat graft from the lobule for a right tympanic 
membrane perforation.  An audiometric evaluation conducted in 
August 2005 showed pure tone air conduction thresholds as 
follows: 

Hertz
1000
2000
3000
4000
Right ear
30
35
45
60

Word recognition was not tested.  When last examined, in 
February 2006, the veteran was noted to have a small superior 
perforation noted on the right.  The prosthesis was visible 
and there was no visible drainage.  The assessment was status 
post tympanoplasty with ossicular chain reconstruction and 
subsequent myringoplasty, doing quite well today.  

For chronic suppurative otitis media, mastoiditis, or 
cholesteatoma, a 10 percent rating is warranted during 
suppuration or with aural polyps.  38 C.F.R. § 4.87, Code 
6200.  

A tympanic membrane perforation shall be rated as 
noncompensable.  38 C.F.R. § 4.87, Code 6211.  

The veteran is receiving the maximum schedular evaluation for 
each of the service connected ear disabilities, otitis media 
and a perforated tympanic membrane, under either set of 
applicable regulations.  The current 10 percent maximum 
schedular rating for otitis media and the noncompensable 
rating for tympanic membrane perforation are meant to 
compensate him for the related industrial impairment.

It can be argued that a higher rating should be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's otitis media or tympanic 
membrane perforation disabilities, compared to similarly 
situated veterans, and the schedular ratings that have been 
assigned adequately compensate him for his related industrial 
impairment. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
As such, increases for either disorder are not warranted.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

As noted, the veteran's hearing acuity was manifested by 
average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 
hertz of 40 decibels in the right ear, with speech recognition 
ability 92 percent correct in the right ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a right ear 
hearing loss. 


ORDER

An increased rating for chronic suppurative otitis media of 
the right ear, currently evaluated as 10 percent disabling, 
is denied.  

A compensable rating for hearing loss of the right ear is 
denied.  

A compensable rating for the residuals of a perforation of 
the right ear drum is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


